PER CURIAM:
The claimant is the owner of a 1980 Volkswagen truck which was damaged when she struck a pothole on March 23, 1984. The incident occurred as she left a parking lot and entered onto Stafford Drive in Princeton, Mercer County, West Virginia. The oil pan was damaged and the exhaust system was replaced at a cost of $242.92.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins vs. Sims, 130 W.Va. 645, 45 S.E.2d 81 (1947). In order for the respondent to be found liable for the damages incurred, it must be shown that respondent had actual or constructive notice of the defect in question and a reasonable amount of time to correct it. Since there was no evidence presented to establish notice, the Court is of the opinion to, and does, disallow the claim.
Claim disallowed.